AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 ofl   0
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November I, 1987)


                        Marisol Ortiz-Castro                                   Case Number: 3:19-mj-22549

                                                                              Bridget Kennedv
                                                                              Defen~ant 's A torney     ---"
REGISTRATION NO. 8605 9298
                                                                                                       Fil El)
                                                                                                            "' f-:J,-C-::l
                                                                                                                             .-.~,1;1
                                                                                                                                 -      e,,;




THE DEFENDANT:                                                                                           JUN 2 6 2019
 0 pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)                                            Ob~l'1K lJ!, IJ'"''"1IC1' CO'·
                                                                           SOUiHririf•i E.i/S"f'k'?.At. .~-:.:: .,;; :,"1~I= .. ,,.
      after a plea of not guilty.                                                           ~
                                                                                                                        Di;PUTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

•    The defendant has been found not guilty on count(s)
                                                                         -------------------
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

 0 Assessment: $10 WAIVED                        0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED thatthe defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, June 26, 2019
                                                                           Date of Imposition of Sentence



                                                                           HML~~OCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                        3:19-mj-22549
